[Cite as In re Disqualification of Eyster, ___ Ohio St.3d ___, 2015-Ohio-4647.]




                         IN RE DISQUALIFICATION OF EYSTER.
                     WILTZ v. OHIO CIVIL RIGHTS COMMISSION.
[Cite as In re Disqualification of Eyster, ___ Ohio St.3d ___, 2015-Ohio-4647.]
Judges—Affidavits of disqualification—R.C. 2701.03—Affiant failed to identify
        demonstrate bias or conflict of interest—Dissatisfaction with a ruling is
        not grounds for disqualification—Disqualification denied.
                      (No. 15-AP-060—Decided July 13, 2015.)
  ON AFFIDAVIT OF DISQUALIFICATION in Knox County Court of Common Pleas
                                 Case No. 15AP03-0092.
                                       ____________
        O’CONNOR, C.J.
        {¶ 1} Appellant Cassandra Wiltz has filed an affidavit with the clerk of
this court under R.C. 2701.03 seeking to disqualify Judge Otho Eyster and all
other judges in Knox and Licking counties from presiding over any further
proceedings in the above-captioned administrative appeal from a decision of the
Ohio Civil Rights Commission.
        {¶ 2} Wiltz raises two bias claims in her affidavit. First, she argues that an
appearance of bias exists because of “significant relationships” between the
common pleas courts of Knox and Licking counties and her former employer,
Behavioral Healthcare Partners of Central Ohio. According to Wiltz, she filed a
complaint with the commission alleging that Behavioral Healthcare Partners had
unlawfully retaliated against her. The commission determined that there was no
probable cause to issue a complaint, and Wiltz appealed that decision to the Knox
County Court of Common Pleas. Wiltz states that Behavioral Healthcare Partners
provides various mental-health services to the courts, and therefore an appearance
of bias exists because Judge Eyster “is being asked to make a decision about * * *
                            SUPREME COURT OF OHIO




the guilt or innocence of an organization that the Court relies upon to perform its
own duties.”
       {¶ 3} Judge Eyster has responded in writing to the affidavit, denying any
bias or prejudice against Wiltz.      The judge acknowledges that Behavioral
Healthcare Partners provides mental-health services to parties in his court.
However, the judge also explains that Behavioral Healthcare Partners is not a
party to the underlying administrative appeal, and the judge’s role in this case is
not to determine the guilt or innocence of Wiltz’s former employer but to decide
whether the commission had sufficient evidence to support its decision not to
move forward with Wiltz’s civil-rights complaint.       Based on this record, no
reasonable or objective observer would harbor serious doubts about Judge
Eyster’s impartiality. See In re Disqualification of Lucci, 117 Ohio St.3d 1242,
2006-Ohio-7230, 884 N.E.2d 1093, ¶ 8 (setting forth the test for determining
whether a judge’s participation in a case presents an appearance of impropriety).
       {¶ 4} Second, Wiltz claims that Judge Eyster has demonstrated actual bias
against her by (1) granting the commission’s motion to dismiss Behavioral
Healthcare Partners as a party without affording Wiltz the opportunity to oppose
the motion and (2) setting a briefing schedule that allegedly violates her due-
process rights and local court rules. In response, Judge Eyster states that Wiltz’s
administrative appeal challenges only the commission’s decision and therefore
Behavioral Healthcare Partners is not a necessary party. No response from Wiltz,
according to Judge Eyster, would have altered his decision. The judge further
states that his briefing schedule will provide him with the necessary information
to decide the matter.
       {¶ 5} Contrary to Wiltz’s arguments, it is well settled that a party’s
dissatisfaction with a judge’s substantive or procedural rulings is not evidence of
bias or prejudice and therefore is not grounds for disqualification. See In re
Disqualification of Floyd, 101 Ohio St.3d 1217, 2003-Ohio-7351, 803 N.E.2d




                                        2
                                    January Term, 2015




818, ¶ 4. The remedy for Wiltz’s legal claims, if any, lies on appeal, not through
an affidavit of disqualification.
       {¶ 6} Accordingly, the affidavit of disqualification is denied. The case
may proceed before Judge Eyster.
                           ________________________




                                            3